                             Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 1 of 10



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Molly Moriarty Lane, Bar No. 149206
                     2   molly.lane@morganlewis.com
                         Garrick Y. Chan, Bar No. 315739
                     3   garrick.chan@morganlewis.com
                         One Market, Spear Street Tower
                     4   San Francisco, CA 94105-1126
                         Tel: +1.415.442.1000
                     5   Fax: +1.415.442.1001
                     6   MORGAN, LEWIS & BOCKIUS LLP
                         Esther K. Ro, Bar No. 252203
                     7   esther.ro@morganlewis.com
                         300 South Grand Avenue
                     8   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     9   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                    10
                         Attorneys for Defendant
                    11   BMW OF NORTH AMERICA, LLC
                    12
                                                    UNITED STATES DISTRICT COURT
                    13
                                                 NORTHERN DISTRICT OF CALIFORNIA
                    14

                    15
                         LINDA CHRISTENSEN,                         Case No.
                    16
                                                 Plaintiff,         [Santa Cruz County Sup. Ct.
                    17                                              Case No. 19CV00473]
                                           vs.
                    18                                              NOTICE OF REMOVAL OF
                         BMW OF NORTH AMERICA, LLC, a               CIVIL ACTION TO THE UNITED
                    19   Limited Liability Company; and DOES        STATES DISTRICT COURT BY
                         1 through 20,                              DEFENDANT BMW OF NORTH
                    20                                              AMERICA, LLC
                                                 Defendant.
                    21                                              [28 U.S.C. §§ 1331, 1332, 1441, and
                                                                    1446]
                    22
                                                                    [Civil Cover Sheet; Corporate
                    23                                              Disclosure Statement and
                                                                    Certification of Interested Parties;
                    24                                              and Notice of Appearance filed
                                                                    concurrently herewith;]
                    25
                                                                    Date Filed:    February 11, 2019
                    26                                              Date Served: February 19, 2019
                                                                    Removal Filed: March 20, 2019
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                              Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 2 of 10



                     1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                     2   RECORD:
                     3            PLEASE TAKE NOTICE THAT that pursuant to 28 U.S.C. §§ 1331,
                     4   1332, 1441(a), and 1446, Defendant BMW of North America, LLC (“BMW NA”)
                     5   hereby removes the above-entitled action (the “Action”) from the Superior Court of
                     6   the State of California in the County of Santa Cruz, to the United States District
                     7   Court in the Northern District of California. In support of this removal, BMW NA
                     8   states the following:
                     9   I.       REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION
                    10            AND FEDERAL QUESTION JURISDICTION
                    11            A.       Procedural Background
                    12            1.       On February 11, 2019, plaintiff Linda Christensen (“Plaintiff”)
                    13   commenced this action by filing an unverified Complaint for Damages and other
                    14   relief in the Superior Court of the State of California, for the County of Santa Cruz,
                    15   entitled Christensen v. BMW of North America, LLC, a Limited Liability Company;
                    16   and Does 1 through 20, Case No. 19CV00473 (“Complaint”). The Complaint
                    17   alleges five causes of action: (1) Violations of the Song-Beverly Consumer
                    18   Warranty Act; (2) Breach of Implied Warranty – Song-Beverly Consumer Warranty
                    19   Act; (3) Violations of the Magnuson-Moss Warranty Act; (4) Breach of Implied
                    20   Warranty – Magnuson-Moss Warranty Act; and (5) Breach of Express Warranty
                    21   (Compl. ¶¶ 8-48.) Among the relief Plaintiff seeks, is significant monetary
                    22   damages in excess of $75,000 based on alleged direct, incidental, and consequential
                    23   damages, multiple statutory civil penalties, prejudgment interest, and statutory
                    24   attorney’s fees. (Compl. p. 6.)
                    25            2.       BMW NA was served with the Complaint and Notice of Case
                    26   Assignment and Mandatory Appearance on February 19, 2019, by process server.
                    27            3.       Pursuant to the provision of 28 U.S.C. § 1446(a), BMW NA attaches
                    28
MORGAN, LEWIS &
                                                                       1
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                             Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 3 of 10



                     1   to this Notice and incorporates by reference Exhibit A, which includes true and
                     2   correct copies of the Complaint and all accompanying documents served with the
                     3   Complaint upon BMW NA.
                     4            4.       Exhibit A constitutes all process, pleadings, and orders that have been
                     5   filed in this action.
                     6            B.       This Court Has Subject Matter Jurisdiction Based on Complete
                     7                     Diversity of the Opposing Parties
                     8            5.       This is a civil action over which this Court has diversity jurisdiction
                     9   pursuant to 28 U.S.C. § 1332, and is one which may be removed by BMW NA
                    10   pursuant to 28 U.S.C. § 1441(a) and (b). The requirements for diversity jurisdiction
                    11   are met here because this is a civil action with an amount in controversy exceeding
                    12   $75,000, exclusive of interest and costs, and is between citizens of different states.
                    13            1.       The Amount in Controversy Exceeds $75,000
                    14            6.       The first requirement for diversity jurisdiction is that the amount in
                    15   controversy must exceed the sum of $75,000, exclusive of interests and costs. 28
                    16   U.S.C. § 1332(a). In determining whether a complaint meets the $75,000 threshold
                    17   amount set forth in 28 U.S.C. § 1332(a), a court must consider the aggregate
                    18   amount of all the claims, not the amount involved in each individual claim.
                    19   Campbell v. Hartford Life Ins. Co., 825 F. Supp. 2d 1005, 1008 (E.D. Cal. 2011)
                    20   (diversity statute confers jurisdiction over entire action, not just specific claims
                    21   alleged in complaint, and, therefore, claims of single plaintiff are aggregated in
                    22   order to satisfy amount in controversy).
                    23            7.       The fact that a complaint fails to specify the total amount of damages
                    24   in a dollar amount does not deprive this Court of jurisdiction. See Banta v. Am.
                    25   Med. Response Inc., 2011 U.S. Dist. LEXIS 77558, at *4 (C.D. Cal. July 15, 2011)
                    26   (defendant may remove suit to federal court notwithstanding the failure of plaintiff
                    27   to plead a specific dollar amount in controversy; if the rules were otherwise, “any
                    28
MORGAN, LEWIS &
                                                                         2
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                               Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 4 of 10



                     1   plaintiff could avoid removal simply by declining to place a specific dollar claim
                     2   upon its claim”); see also Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1031-35
                     3   (N.D. Cal. 2002) (holding that plaintiff’s damage claim, including lost wages, lost
                     4   earning capacity, medical expenses, emotional distress, and attorneys’ fees, was
                     5   enough to put the amount in controversy above $75,000).
                     6            8.       It is well established that [t]he amount-in-controversy allegation “is
                     7   accepted if made in good faith.” Dart Cherokee Basin Operating Co. v. Owens,
                     8   135 S. Ct. 547, 554 (2014). To satisfy the amount-in-controversy requirement, “a
                     9   defendant’s notice of removal need include only a plausible allegation that the
                    10   amount in controversy exceeds the jurisdictional threshold.” Id. Similarly, the
                    11   amount-in-controversy allegation of a defendant seeking federal-court adjudication
                    12   “should be accepted when not contested by the plaintiff or questioned by the court.”
                    13   Id. Thus, removal is proper if, from the allegations of the Complaint and the Notice
                    14   of Removal, it is more likely than not that the claims exceed $75,000, exclusive of
                    15   interest and costs. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th
                    16   Cir. 1996).
                    17            9.       Here, although BMW NA denies that it is liable for any amount of
                    18   damages, the amount in controversy based on Plaintiff’s claims and allegations in
                    19   the Complaint, exceeds $75,000 exclusive of interest and costs. See Singer v. State
                    20   Farm Mut. Auto Ins., 116 F.3d 373, 376-77 (1997); see also Simmons, 209 F. Supp.
                    21   2d at 1031-35. In fact, the statutory attorney fees which Plaintiff seeks would alone
                    22   satisfy the $75,000 threshold. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
                    23   1155-56 (9th Cir. 1998) (“[W]here an underlying statute authorizes an award of
                    24   attorneys’ fees, either with mandatory or discretionary language, such fees may be
                    25   included in the amount in controversy.”) Accordingly, the jurisdictional amount
                    26   needed to establish diversity jurisdiction here is met.
                    27   ///
                    28
MORGAN, LEWIS &
                                                                        3
 BOCKIUS LLP                   NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                               DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                             Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 5 of 10



                     1            2.       Complete Diversity Exists
                     2            10.      The second requirement, complete diversity of citizenship, is met
                     3   when all plaintiffs are diverse from all defendants. 28 U.S.C. §1332(a)(1).
                     4   Removal of such an action is appropriate when no defendant is a citizen of the same
                     5   state in which the action was originally brought. 28 U.S.C. § 1441(a), (b). For
                     6   purposes of diversity, a corporation is deemed to be a citizen of (1) the state under
                     7   whose laws it is organized; and (2) the state of its “principal place of business.” 28
                     8   U.S.C. § 1332(c)(1). “[L]ike a partnership, an LLC is a citizen of every state of
                     9   which its owners/members are citizens.” Johnson v. Columbia Props. Anchorage,
                    10   LP, 437 F.3d 894, 899 (9th Cir. 2006). The citizenship of “Doe” defendants,
                    11   however, is disregarded for removal purposes. 28 U.S.C. § 1441(b)(1); Newcombe
                    12   v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998) (holding that, for removal
                    13   purposes, the citizenship of defendants sued under fictitious names shall be
                    14   disregarded); see also Soliman v. Philip Morris, Inc., 311 F.3d 966, 971 (9th Cir.
                    15   2002).
                    16            11.      Here, the diversity requirements are met because, upon information
                    17   and belief, Plaintiff is a citizen of California, while Defendant BMW NA is a
                    18   citizen of the states of Delaware and New Jersey. (See Exhibit B Declaration of
                    19   Jessica Liu in Support of Defendant’s Amended Notice of Removal, (“Liu Decl.”) ¶
                    20   2 (“BMW NA is a privately held Delaware limited liability company with its
                    21   principal place of business located in Woodcliff Lake, New Jersey… . BMW NA is
                    22   [] member-managed … and is a wholly own subsidiary of BMW (US) Holding
                    23   Corporation, which is the sole member of BMW NA … [and] incorporated under
                    24   the laws of Delaware, and has its headquarters and principal place of business in the
                    25   State of New Jersey.”); BMW NA’s Corporate Disclosure Statement; see Liu Decl.
                    26   [Exhibit B to Declaration] (Statement of Information filed with the California
                    27   Secretary of State, listing BMW (US) Holding Corporation as the sole member of
                    28
MORGAN, LEWIS &
                                                                       4
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                             Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 6 of 10



                     1   BMW NA).)
                     2            12.      Because a limited liability company’s citizenship is the same as that of
                     3   its members, and because the sole member of BMW NA is BMW (US) Holding
                     4   Corporation, BMW NA’s citizenship is the same as that of BMW (US) Holding
                     5   Corporation. Johnson, 437 F.3d at 899 (“[L]ike a partnership, an LLC is a citizen
                     6   of every state of which its owners/members are citizens.”). Further, because BMW
                     7   (US) Holding Corporation is a corporation, it is a citizen of Delaware (its place of
                     8   incorporation) and New Jersey (its only principal place of business1). 28 U.S.C. §
                     9   1332(c)(1). Accordingly, the citizenship of BMW NA is Delaware and New Jersey,
                    10   not California.
                    11            13.      There has been some confusion regarding the Statement of Information
                    12   filed by BMW NA with the California Secretary of State. On June 6, 2018, BMW
                    13   NA filed an LLC-12 Statement of Information form that listed BMW (US) Holding
                    14   Corporation as the sole member of BMW NA in Section 5. (See Liu Decl. ¶¶ 2- 3,
                    15   and Exhibit A attached thereto.) That LLC-12 form was accompanied by four
                    16   Attachment forms (LLC-12A forms) that had requested the names of any
                    17   managers/members for BMW NA in Section D. BMW NA inadvertently listed the
                    18   names of various officers for BMW NA, who were neither members nor managers.
                    19   (Liu Decl. ¶¶ 2-5, and Exh. A, attached thereto.) Once BMW NA became aware of
                    20   the mistakenly listed officers, it filed an amended LLC-12 on November 30, 2018.
                    21   (Liu Decl. ¶ 6, and Exh. B, attached thereto.) The amended LLC-12 form makes it
                    22
                                  1
                    23             Courts have unambiguously held that a corporation has only one principal place of
                         business. See Hertz Corp. v. Friend, 559 U.S. 77, 92–93, 130 S. Ct. 1181, 1192, 175 L. Ed. 2d
                    24   1029 (2010) (“We conclude that ‘principal place of business’ is best read as referring to the place
                         where a corporation's officers direct, control, and coordinate the corporation’s activities. It is the
                    25   place that Courts of Appeals have called the corporation’s ‘nerve center.’ And in practice it
                         should normally be the place where the corporation maintains its headquarters…”); see also Korn
                    26   v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204 (E.D. Cal. 2008) (where it is shown
                    27   California is not principal place of business of defendant and because defendant is a Delaware
                         corporation, held that defendant was not a citizen of California for purposes of diversity
                    28   jurisdiction).
MORGAN, LEWIS &
                                                                            5
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                             Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 7 of 10



                     1   clear that BMW (US) Holding Corporation is the sole member of BMW NA. (Liu
                     2   Decl. Exh. B.)
                     3            14.      Accordingly, this Court has diversity jurisdiction over this matter
                     4   pursuant to 28 U.S.C. § 1332(a)(1), and the Action may be removed to this Court
                     5   under 28 U.S.C. §§ 1441 and 1446.
                     6            C.       This Court Also Has Subject Matter Jurisdiction Based on Federal
                     7                     Question Jurisdiction
                     8            15.      A district court has original jurisdiction of all civil actions arising
                     9   under the laws of the United States. 28 U.S.C. § 1331. A defendant may remove a
                    10   state court action to the district court of the United States for the district and
                    11   division embracing the place where such action is pending, provided that the district
                    12   court has original jurisdiction over the subject matter therein. 28 U.S.C. § 1441(a).
                    13   Whether a Plaintiff’s claim arises under federal law is determined by the
                    14   application of the well-pleaded complaint rule, which “applies to the original
                    15   jurisdiction of the district courts as well as to their removal jurisdiction.” Franchise
                    16   Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 10 (citing Phillips
                    17   Petroleum Co. v. Texaco Inc., 415 U.S. 125, 127 (1974) and Pan American
                    18   Petroleum Corp. v. Superior Court, 366 U.S. 656, 663 (1961).) Under the well-
                    19   pleaded complaint rule, a state court claim may be removed to federal district court
                    20   if it presents a federal question which appears on the face of the plaintiff's well-
                    21   pleaded complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1982).
                    22            16.      Additionally, the Magnuson-Moss Warranty Act expressly grants
                    23   jurisdiction to district courts under the facts of this case. See 15 U.S.C.
                    24   2310(d)(1)(B) (“a consumer who is damaged by the failure of a supplier, warrantor,
                    25   or service contractor to comply with any obligation under this title [15 USCS §§
                    26   2301 et seq.], or under a written warranty, implied warranty, or service contract,
                    27   may bring suit for damages and other legal and equitable relief . . . in an appropriate
                    28
MORGAN, LEWIS &
                                                                          6
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                               Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 8 of 10



                     1   district court of the United States . . .” (brackets in original)).
                     2            17.      Here, it appears from the face of Plaintiff’s Complaint that this is a
                     3   civil action that arises, in part, from a claim alleging a violation of the federal
                     4   Magnuson-Moss Warranty Act (15 U.S. Code § 2301 et seq.), and Plaintiff seeks
                     5   remedies pursuant to that Act (15 U.S.C. § 2310). (Compl. ¶¶ 26-36.) Thus, the
                     6   jurisdictional requirements for removal are met because this case arises out of the
                     7   laws of the United States within this Court’s original jurisdiction, within the
                     8   meaning of 28 U.S.C. § 1331, and by express grant of jurisdiction by Congress.
                     9            18.      The other bases for relief asserted by Plaintiff on the face of his
                    10   Complaint all arise out of the same set of facts and are part of the same case and
                    11   controversy, so that this Court has supplemental jurisdiction over them within the
                    12   meaning of 28 U.S.C. § 1367(a). Therefore, this is an action over which this Court
                    13   would have had original jurisdiction had it been filed initially in this Court, and
                    14   removal to this Court is proper under the provision of 28 U.S.C. § 1441(a).
                    15            D.       All Additional Prerequisites for Removal Are Satisfied
                    16            19.      Removal was timely. On March 20, 2019, without conceding that
                    17   service of the Summons and Complaint was effective for purposes of 28 U.S.C.
                    18   §1446(b), BMW NA timely filed its Notice of Removal under that section’s
                    19   requirement that it be filed within thirty (30) days of completion of service of the
                    20   Complaint upon BMW NA. BMW NA was served on February 19, 2019, so the
                    21   last day to file the Notice of Removal was March 21, 2019. No previous Notice of
                    22   Removal had been filed or made with this Court for the relief sought herein.
                    23            20.      Venue is proper in this Court because the Action is pending in the
                    24   County of Santa Cruz, California, and the United States District Court for the
                    25   Northern District of California is the “district and division embracing the place
                    26   where such action is pending.” 28 U.S.C. § 1441(a).
                    27   ///
                    28
MORGAN, LEWIS &
                                                                         7
 BOCKIUS LLP                   NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                               DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                             Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 9 of 10



                     1            21.      A copy of this Notice of Removal is being promptly served upon
                     2   counsel for Plaintiff and a copy is being filed with the Clerk of the Superior Court
                     3   of the State of California for the County of Santa Cruz, as required by 28 U.S.C. §
                     4   1446(d).
                     5            22.      BMW NA has not sought similar relief.
                     6            23.      If any question arises as to the propriety of the removal of this Action,
                     7   BMW NA respectfully requests the opportunity to present a brief and oral argument
                     8   in support of its position that this case is removable.
                     9            24.      For the forgoing reasons, Defendant BMW NA respectfully requests
                    10   that this action be removed from the Superior Court of the State of California, for
                    11   the County of Santa Cruz, to the United States District Court in the Northern
                    12   District of California, and that all future proceedings in this matter take place in that
                    13   District Court.
                    14   Dated:            March 20, 2019                   MORGAN, LEWIS & BOCKIUS LLP
                                                                            Molly Moriarty Lane
                    15                                                      Esther K. Ro
                                                                            Garrick Y. Chan
                    16

                    17
                                                                            By /s/Garrick Y. Chan
                    18                                                         Garrick Y. Chan
                                                                               Attorneys for Defendant
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                        8
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
                            Case 5:19-cv-01444-NC Document 1 Filed 03/20/19 Page 10 of 10



                     1                                              PROOF OF SERVICE

                     2            I, Dolores M. Rivera, declare:

                     3          I am a citizen of the United States and employed in the City and County of San Francisco,
                         California. I am over the age of eighteen years and not a party to the within entitled action. My
                     4   business address is One Market, Spear Street Tower, San Francisco, CA 94105-1126. On
                         March 20, 2019, I served a copy of the within document(s):
                     5
                                            NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES
                     6                       DISTRICT COURT BY DEFENDANT BMW OF NORTH AMERICA, LLC

                     7        BY  MAIL: by placing the document(s) listed above in a sealed envelope with
                                postage thereon fully prepaid, in the United States mail at San Francisco, California
                     8                     addressed as set forth below. I am readily familiar with the firm’s practice of
                                           collection and processing correspondence for mailing. Under that practice it would be
                     9                     deposited with the U.S. Postal Service on that same day with postage thereon fully
                                           prepaid in the ordinary course of business. I am aware that on motion of the party
                    10                     served, service is presumed invalid if postal cancellation date or postage meter date is
                                           more than one day after date of deposit for mailing in affidavit.
                    11
                         Terry L. Baker, Esq.                                                 Attorney for Plaintiff,
                    12   Consumer Law Group                                                   Linda Christensen
                         820 Bay Avenue Suite 230L
                    13   Capitola, CA 95010
                         Tel: 831-476-4900
                    14

                    15
                                  Executed on March 20, 2019, at San Francisco, California.
                    16
                                 I declare under penalty of perjury, under the laws of the State of California and the United
                    17   States of America, that I am employed in the office of a member of the bar of this court at whose
                         direction the service was made.
                    18

                    19
                    20                                                                       Dolores M. Rivera

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                9
 BOCKIUS LLP                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT BY
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              DEFENDANT BMW OF NORTH AMERICA, LLC
                         DB2/ 36135033.1
